EXECUTION COPY





Exhibit 10.04
TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”) is made on, and effective as of,
June 9, 2014 (the “Effective Date”), by and between Liam E. McGee (the
“Executive”) and The Hartford Financial Services Group, Inc., a corporation
formed under the laws of the State of Delaware (the “Employer”).
WHEREAS, the Executive currently serves as Chairman, President and Chief
Executive Officer of the Employer; and
WHEREAS, the parties hereto wish to set forth their agreement as to the manner
in which the Executive will transition from his current employment with the
Employer.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Employer and the Executive agree as follows:
1.Continued Employment.
(a)The Executive hereby resigns from his positions as President and Chief
Executive Officer of the Employer, effective as of June 30, 2014 (the
“Transition Date”). Except as provided in Section 1(b) below, from the Effective
Date through the date of the Employer’s Annual Meeting of Shareholders in 2015
(the “Termination Date”), the Executive will remain employed by the Employer;
provided that, from and after the Transition Date the Executive shall be
employed in the capacity of Executive Chairman of the Employer’s Board of
Directors. The Executive’s role, responsibility and authority in such capacity
shall be consistent with the usual role of chairman of the board of directors of
a U.S. public company and with the duties and authorities provided in the
Employer’s by-laws and Corporate Governance Guidelines as in effect from time to
time. In addition, the Executive shall provide consultation and advice as
requested by the Chief Executive Officer, other senior management and the Board
of Directors of the Employer from time to time. The Executive will not stand for
re-election at the Annual Meeting of Shareholders in 2015.
(b)Either the Executive or the Employer may elect to end the Executive’s service
as Executive Chairman prior to the Termination Date, in which case his service
as a director shall cease but the Executive shall in any such situation, except
for cause as provided in this Section 1(b) below, remain an active employee of
the Employer until April 1, 2015, in an advisory capacity with such duties as
are commensurate with his status and as are requested by the Chief Executive
Officer of the Employer in office from time to time (in such case, April 1, 2015
shall become the “Termination Date”). If the Executive voluntarily resigns from
employment prior to the Termination Date, he will be deemed to have resigned
without further action as a director of the Employer effective at the time of
such resignation (in that case, the date of voluntary resignation from
employment shall become the new “Termination Date”).

 
1
 

8277376_1





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein, the Employer may not
terminate the employment of the Executive prior to April 1, 2015, unless the
Executive is terminated for “cause” (for such purpose, “cause” shall mean
“cause” as defined in clauses (1) and (2) of the definition of “Termination for
Cause” contained in Section 11 (C ) of the Employer’s Senior Executive Officer
Severance Pay Plan (Tier 1)).
(c)The Executive agrees to make himself available to provide services through
the Termination Date from time to time as reasonably requested by the Employer
to the extent that it does not unduly interfere with the Executive’s other
commitments. Prior to the Termination Date, the Executive will not render
personal services to any other person except as approved by the Employer’s Board
of Directors, such approval not to be unreasonably withheld.
(d)Except as set forth herein, the Executive hereby resigns, effective as of the
Transition Date, all positions, titles, duties, authorities and responsibilities
with, arising out of or relating to his employment with the Employer and its
Affiliates and agrees to execute all additional documents and take such further
steps as may be required to effectuate such resignation. The Executive will
continue to be subject to all applicable employment policies of the Employer,
including without limitation the Employer’s Code of Conduct, through the
Termination Date.
(e)The Employer will provide the Executive with the use of an office at the
Executive’s current principal place of employment or at the Employer’s place of
business in the Southern California area, in which case such place of business
shall become the Executive’s principal place of employment and shall be utilized
as such, and with administrative support for Employer business, through the
Termination Date. The Employer will also provide the Executive with continued
home office equipment and support of a type and in a manner consistent with the
practices of the Employer for its senior executives generally.
2.Compensation.
(a)Effective as of July 1, 2014, the Executive’s base salary shall be reduced to
an annual rate of $1 million, payable on Employer’s regular payroll schedule
(the “Base Salary”). Upon the Termination Date, no accrued but unused PTO shall
be payable.
(b)The Executive shall be entitled to his Annual Incentive Plan bonus award in
respect of 2014 based on his actual base salary earned during 2014, provided
that the payout amount shall be based on the company performance factor used in
the calculation of 2014 Annual Incentive Plan awards for the Executive
Leadership Team without any adjustment to reflect individual performance or
other factors (the “AIP”). The AIP shall be paid in 2015 but not later than
March 15, 2015.
(c)Upon the termination of the Executive’s employment, such termination will be
treated as having occurred due to Retirement within the meaning of the
Employer’s 2010 Incentive Stock Plan for purposes of all of his outstanding
awards under the Employer’s 2010 Incentive Stock Plan, except as provided in the
next sentence hereof, and the Executive shall be treated as being eligible for
coverage under the Employer’s Retiree High Deductible Health Plan

2



--------------------------------------------------------------------------------




(such plan, as in effect from time to time, the “Retiree HDHP”). There is and
will be no retirement treatment for the special performance share award granted
to the Executive on October 30, 2013. For purposes of Section 10 of the
Agreement between the Executive and the Employer dated September 23, 2009 (the
“Prior Agreement”), a termination of the Executive’s employment in accordance
with the terms hereof will be treated as a “voluntary termination” of the
Executive’s employment.
(d)The Executive acknowledges that, except for the payments and benefits agreed
herein, he is not entitled to any payment in the nature of severance or
termination pay from the Employer or its Affiliates, and that the payments and
benefits agreed to herein are in full satisfaction of all severance and
termination pay obligations owed to him by the Employer or its Affiliates. The
Executive further acknowledges that, except as expressly set forth herein, the
Executive’s eligibility to participate in any Employer benefit or compensation
plan, program or arrangement shall be subject to the terms thereof as in effect
from time to time.
(e)The Executive shall remain entitled to all of his benefits payments, and
other rights under any tax qualified or non-qualified pension or savings plan of
the Employer or its Affiliates, in each case in accordance with the terms of the
relevant plan.
(f)Commencing with the termination of his eligibility to participate in the
Employer’s medical plan, the Executive shall be entitled to continuation of
benefit coverage under the Company’s medical, dental and other health care plans
to the extent provided in Section 4980B of the Internal Revenue Code of 1986, as
amended, and Section 601 of the Employee Retirement Income Security Act of 1974,
as amended (which provisions are commonly known as “COBRA”), at the Executive’s
expense. Upon termination of his employment or expiration of his COBRA
continuation coverage (such timing to be at the Executive’s discretion),
Executive shall be entitled to elect to participate at his expense in the
Retiree HDHP.
(g)The Executive will be entitled, at the Employer’s expense, to utilize the My
Next Season base premium package (estimated cost $50,000). Any additional
services rendered by My Next Season shall be the responsibility of the
Executive.
(h)Nothing in this Agreement shall be construed as a limitation on the
Employer’s right to amend, modify or terminate any employee benefit plan,
program or arrangement at any time and from time to time, or to change its
interpretation of such plans, programs or arrangements and related plans and
policies in accordance with applicable plan documents, agreements and
regulations; provided, however, that no such amendment, modification or change
of interpretation relating to the Retiree HDHP shall prevent the Executive from
being eligible for coverage under such plan as so amended, modified or
interpreted.
(i)The Executive agrees that his entitlement and ability to retain the benefits
described in this Section 2 are subject to the Executive’s agreement to the
Waiver and Mutual Release set forth in Section 4 hereof on and as of the date
hereof, and to his re-execution and

3



--------------------------------------------------------------------------------




agreement to such Waiver and Mutual Release on and as of the Termination Date
and to the effectiveness thereof.
(j)The Executive shall continue to be reimbursed for reasonable business
expenses incurred in connection with the performance of his duties hereunder in
accordance with generally applicable Employer policies as in effect from time to
time. The Executive shall be permitted to use private aircraft provided by the
Employer for required business travel as determined by the Chief Executive
Officer of the Employer between his principal place of employment and the
Employer’s offices in Hartford, Connecticut (and such travel shall not be
treated as commutation to the extent permissible by law), and otherwise in
accordance with Employer policies as in effect from time to time.
(k)The Employer shall continue to make available the use and services of a car
and driver in Hartford, Connecticut, so long as they remain available for other
executives.
(l)In the event of (i) the Executive’s death or (ii) termination of the
Executive’s employment with the Employer as a result of the Executive’s
incapacity to perform the services contemplated hereunder, in either case prior
to the Termination Date, the Employer will pay him a bonus in respect of 2014
AIP, in lieu (and not in duplication) of the amount determined under paragraph
2(b) above, based on a deemed 2014 annual base salary of $1,050,000 and the
company performance factor used in the calculation of 2014 AIP awards for the
Executive Leadership Team without any adjustment to reflect individual
performance or other factors, which bonus shall be paid in 2015 but not later
than March 15, 2015.
3.
Other Agreements.

(a)The Executive and the Employer will mutually agree on the form, content and
timing of any internal/external announcement of the Executive’s retirement,
excluding any disclosure required to be made by the Employer by any law,
regulation or the rules of any stock exchange as determined by the Employer. The
Executive shall be afforded the opportunity to review and comment on any
proposed filing by the Employer with the Securities and Exchange Commission that
discloses the contents of this Agreement.
(b)The Executive agrees not to take or retain following the Termination Date,
without the prior written consent of the Employer, any property belonging to the
Employer, including without limitation any access keys or cards, credit cards,
office equipment, computers, Blackberries, iPads, or cell phones, or any notes,
memoranda, reports, lists, records, drawings, sketches, specifications, training
documents and materials, software programs, data, documentation or other
materials, whether or not prepared by Executive, and will return, on or before
the Termination Date, any such property or information (in whatever form)
currently in the Executive’s possession. Anything herein to the contrary
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and rolodexes, personal files and
phone books, (ii) information showing the Executive’s compensation or relating
to the reimbursement of expenses incurred by him, (iii) information the
Executive reasonably believes may be needed for tax purposes, and (iv) copies of
plans, programs and agreements related to his

4



--------------------------------------------------------------------------------




employment, or termination thereof, with the Employer. For purposes of clarity,
the Executive may retain electronic devices used for communication and
information storage that were purchased by him, including mobile devices and
computers regularly used by the Executive, provided that information he is not
permitted to retain pursuant to this paragraph is deleted from such devices.
(c)The Executive shall continue beyond the Termination Date to benefit from all
applicable indemnification and director and officer liability insurance coverage
under any of the Employer’s organizational documents or at law or under any
other agreement (including but not limited to the Prior Agreement) and
applicable to the Executive in the amounts and subject to the terms and
conditions applicable generally to senior executives of the Employer.
4.Waiver and Mutual Release.
(a)    The Executive, on behalf of himself and his dependents, heirs, successors
and assigns (the “Executive Releasees”), hereby releases, remises and acquits
the Employer and all of its Affiliates (as defined below), and their respective
officers, directors, shareholders, members, partners, agents, Executives,
retirees, consultants, independent contractors, attorneys, advisers, successors
and assigns (collectively, the “Employer Releasees”), jointly and severally,
from any and all claims, known or unknown, which the Executive or the
Executive’s heirs, successors or assigns have or may have against any of the
Employer Releasees arising on or prior to the date of this Agreement and any and
all liability which any of the Employer Releasees may have to the Executive,
whether denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however, denominated, in each case
relating to or arising from the Executive’s employment relationship with the
Employer and its Affiliates or the termination of such relationship (“Claims”),
including but not limited to, the Age Discrimination in Employment Act (“ADEA”),
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981,
any law, statute, rule or regulation of the State of Connecticut or California,
or any other federal, state or local law and any workers’ compensation or
disability claims under any such laws or claims under any contract. The
Executive further agrees that the Executive will not file or permit to be filed
on the Executive’s behalf any Claim. Notwithstanding the preceding sentence or
any other provision of this Agreement, this release is not intended to interfere
with the Executive’s right to file a charge with the Equal Employment
Opportunity Commission (the “EEOC”) in connection with any claim he believes he
may have against the Employer or its Affiliates. However, by executing this
Agreement, the Executive hereby waives the right to recover in any proceeding
the Executive may bring before the EEOC or any state human rights commission or
in any proceeding brought by the EEOC or any state human rights commission on
the Executive’s behalf. In addition, this release is not intended to interfere
with the Executive’s right to challenge that his waiver of any and all ADEA
claims pursuant to this Agreement is a knowing and voluntary waiver,
notwithstanding the Executive’s specific representation that he has entered into
this Agreement knowingly and voluntarily. This release is for any relief, no
matter how denominated, including, but not limited to, injunctive relief, wages,
back pay, front pay, compensatory damages, or punitive damages. Anything to the
contrary notwithstanding, the Executive does not release any of the following
Claims: (i) any Claim arising from the breach of this Agreement or any equity
award agreement or any welfare or pension benefit

5



--------------------------------------------------------------------------------




plans; (ii) any Claim for indemnification in accordance with applicable laws,
the applicable constituent documents (including bylaws and certificates of
incorporation) of the Employer or any of its Affiliates, and any applicable
insurance policy with respect to any liability the Executive incurs or has
incurred as a director, officer or employee of the Employer or any of its
Affiliates; (iii) any Claim the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive as a
result of any act or failure to act for which the Executive and the Employer or
any of its Affiliates are jointly liable; or (iv) any Claim that by law may not
be released by private agreement without judicial or governmental review and
approval.


(b)    The Executive acknowledges that the payments provided for herein are in
addition to anything of value to which the Executive already is entitled from
the Employer and its Affiliates and constitutes good and valuable consideration
for the release contained in this Section 4. The Executive further represents
that he is not aware of any facts, circumstances or conditions that could
reasonably be expected to constitute a material violation of any law, rule,
regulation or applicable stock exchange requirement or rule, by the Employer or
any of its Affiliates and that is not known by any currently employed senior
executive of the Employer.


(c)    The Employer, on behalf of itself and all other Employer Releasees,
hereby releases, remises and acquits the Executive Releasees, from any and all
claims, demands, causes of action, obligations, damages or liabilities arising
on or prior to the date of this Agreement from the Executive’s employment
relationship with the Employer and its Affiliates provided that, and only to the
extent that, any such claim, demand, cause of action, obligation, damage or
liability arises from facts known to the Employer on the date hereof (“Employer
Claims”) which the Employer Releasees have or may have against any of the
Executive Releasees; provided that, anything to the contrary notwithstanding,
the Employer Releasees do not release any of the following Employer Claims:
(i) any Employer Claim arising from the breach of this Agreement or (ii) any
Employer Claim that by law may not be released by private agreement without
judicial or governmental review and approval.


5.No Admission of Liability.
This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employer or its Affiliates.
6.Tax.
(a) The Executive recognizes that the payments and benefits provided under this
Agreement may result in taxable income to the Executive which the Employer will
report to the appropriate taxing authorities. The Employer shall have the right
to deduct from any payment made to the Executive under this Agreement, any
federal, state, local or foreign income, employment or other taxes it determines
are required by law to be withheld with respect to such payments or benefits
provided hereunder or to require payment from the Executive which the Executive
agrees to pay upon demand, for the purpose of satisfying any such withholding
requirement.

6



--------------------------------------------------------------------------------




(b) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A, or are exempt therefrom, and do not cause any payments
or benefits to be provided to fail to so comply or be exempted. To the maximum
extent permitted, this Agreement shall be interpreted in furtherance of such
intent. To the extent that either party hereto believes that any payment to be
made hereunder is likely to result in the imposition of additional tax or
interest under Section 409A, the parties agree to negotiate in good faith to
restructure the timing and form (but not the amount) of any nonconforming
payments to the extent necessary to avoid any such additional tax or interest.
For purposes of Section 409A, each cash payment made hereunder shall be
considered a separate payment. The Executive and the Employer intend that the
Executive’s “separation from service” for purposes of Section 409A will not
occur while the Executive continues to serve as Executive Chairman of the Board
and will occur on the Termination Date, and agree that the nature and amount of
services that the Executive may be required to provide after the Transition Date
will be organized in furtherance of that characterization.
(c) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under any provision of this Agreement is subject to Code
Section 409A (after taking into account all exclusions applicable to such
payments or benefits under Section 409A), (i) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, during any one
calendar year shall not affect the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(ii) reimbursement of any such expense shall be made by no later than December
31 of the year next following the calendar year in which such expense is
incurred; and (iii) the Executive’s right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
7.General Provisions.
(a)Heirs and Assigns. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.
(b)Affiliates. As used in this Agreement, the term “Affiliates” means all
companies, corporations, and entities that, as of any determination date,
control, are controlled by or are under common control with, the Employer, and
their respective successors and assigns.
(c)Amendment. No amendments, modifications or waivers of this Agreement or any
of its provisions shall be binding unless made in writing and signed by both the
Executive and a senior authorized officer of the Employer. The Executive agrees
to amend this Agreement to the extent that the Employer establishes to the
reasonable satisfaction of the Executive and the Executive’s legal counsel that
such amendment is necessary or proper for it to comply with legal requirements,
and any such amendment shall be made in a manner that preserves or replaces the
economic benefits intended to be provided to the Executive pursuant to this
Agreement.

7



--------------------------------------------------------------------------------




(d)Integration. This Agreement, together with the Prior Agreement, and all other
agreements and plans referred to herein ( including any administrative rules
adopted in connection with such plans, and agreements evidencing awards granted
under such plans, to the extent not inconsistent with any term set forth herein
) constitute the entire understanding of the Employer and the Executive with
respect to the transition and termination of the Executive’s employment and
supersedes all prior understandings, written or oral, concerning such matters.
For the avoidance of doubt, (i) the terms of the Prior Agreement, to the extent
not inconsistent with any term set forth herein, including without limitation
Sections 10, 11 and 12 thereof, shall continue in full force and effect and (ii)
the Executive shall not be entitled in connection with his transition and
termination of employment to benefits under the Employer’s Senior Executive
Officer Severance Pay Plan. A failure of the Employer or the Executive to insist
on strict compliance with any provision of this Agreement shall not be deemed a
waiver of such provision or any other provision hereof. In the event that any
provision of this Agreement is determined to be so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.
(e)Choice of Law. This Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Connecticut, without
regard to its choice of law provisions. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by binding arbitration,
to be held in the city of Hartford, Connecticut and conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time of the arbitration, and otherwise in accordance with the
principles that would be applied by a court of law or equity.
(f)Construction of Agreement. The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party.
(g)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which counterpart,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.
(h)Notice. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):
If to the Employer:

8



--------------------------------------------------------------------------------




The Hartford Financial Services Group, Inc.
One Hartford Plaza
Hartford, CT 06155
Attention: General Counsel
with a copy to (which shall not constitute notice):
Arthur H. Kohn
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
If to the Executive:
Liam E. McGee


At the most recent address on file for him in the books and records of the
Employer from time to time.


With a copy to (which shall not constitute notice):
Joseph E. Bachelder
McCarter & English, LLP
245 Park Avenue, 27th Floor
New York, NY 10167


or to such other address as any party hereto may designate by notice to the
others.
8.Knowing and Voluntary Waiver.
The Executive and the Employer acknowledge that, by their free and voluntary act
of signing below, they agree to all of the terms of this Agreement and intend to
be legally bound thereby.
The Executive understands that he may consider whether to agree to the terms
contained herein for a period of twenty-one days after the date hereof.
Accordingly, the Executive may execute this Agreement by June 30, 2014, to
acknowledge his understanding of and agreement with the foregoing.
This Agreement will become enforceable and irrevocable on the eighth day after
the date on which it is executed by the Executive (the “Irrevocable Date”).
During the seven-day period prior to the Irrevocable Date, the Executive may
revoke his agreement to accept the terms hereof by indicating in writing to the
Employer his intention to revoke. If the Executive exercises his right to revoke
hereunder, he shall forfeit his right to receive any of the benefits provided
for herein, and to the extent such payments have already been made, the

9



--------------------------------------------------------------------------------




Executive agrees that he will immediately reimburse the Employer for the amounts
of such payment.
* * * * *


IN WITNESS WHEREOF, the Employer has caused this Agreement to be signed by its
duly authorized representative and the Executive has signed this Agreement as of
the day and year first above written.
THE HARTFORD FINANCIAL SERVICES GROUP, INC.
/s/ Martha Gervasi____________________
By:    Martha Gervasi
Title:
Executive Vice President – Human Resources



                    
/s/ Liam E. McGee____________________ Liam E. McGee



10

